Exhibit 10.2

FORM OF FIRST REGIONAL BANK INDEMNITY AGREEMENT

This Indemnity Agreement (“Agreement”) is made by and between
                        (“Director/Officer”) and First Regional Bank
(“Corporation”) as of this                        .  [Note: A list of applicable
First Regional Bank directors and officers is set forth on the last page of this
Exhibit 10.2.]

I                                            Definitions

1.                                       “Proceedings”. For the purpose of this
Agreement, the word “proceeding” means any threatened, pending or completed
action or proceeding, whether civil, criminal, administrative or investigative.

2.                                       “Expenses”. For the purpose of this
Agreement, the term “expenses” includes, without limitation, attorneys, fees and
any expense of establishing a right to indemnification under Sections III.3 or
III.4(3) of this Agreement, or otherwise under the terms of this Agreement.

II                                        Severability

The obligations of the Corporation hereunder and any and all indemnity
obligations arising hereunder are separate and distinct from those arising under
any provision of the Corporations, Articles of Incorporation or the
Corporations, Bylaws, or otherwise arising under the statute as judicial
interpretation.

III                                    Indemnity

For good and valuable consideration, including but not limited to
Director/Officer’s agreeing to continue to serve as an officer and/or director
of this Corporation:

1.                                       This Corporation hereby indemnifies
Director/Officer in each and every instance where he is or becomes a party, or
is threatened to be made a party, to any proceeding (other than an action by or
in the right of this Corporation) by reason of the fact that he is or was an
officer, director or agent of this Corporation, against expenses, judgments,
fines, settlements and other amounts actually and reasonably incurred in
connection with such proceeding in all cases where he acted in good faith and in
a manner reasonably believed by him to be in the best interests of this
Corporation; provided that, in the case of a criminal proceeding, this indemnity
shall be effective only if the Corporation has no reasonable cause to believe
that his conduct was unlawful.  The termination of any proceeding by judgment,
order, settlement, conviction or upon a pleading of nolo contendere or its
equivalent shall not, of itself, create a presumption that he did not act in
good faith and in a manner which he reasonably believed to be in the best
interests of this Corporation or that he had reasonable cause to believe that
his conduct was unlawful.

1


--------------------------------------------------------------------------------




2.                                       This Corporation hereby indemnifies
Director/Officer in each and every instance where he is a party, or is
threatened to be made a party, to any threatened, pending or completed action by
or in the right of this Corporation by reason of the fact that he is or was an
officer and/or director of this Corporation, against expenses actually and
reasonably incurred by him in connection with the defense or settlement of such
action if he acted in good faith, and in a manner believed by him to be in the
best interests of this Corporation and with such care, including reasonable
inquiry, as an ordinarily prudent person in a like position would use under
similar circumstances.  No indemnification shall be made under this Section
III.2:

(1)                                  In respect to any claim, issue or matter as
to which Director/Officer shall have been adjudged to be liable to this
Corporation in the performance of his duty to this Corporation, unless and only
to the extent that the court in which such proceeding is or was pending, shall
determine upon application that, in view of all the circumstances of this case,
he is fairly and reasonably entitled to indemnity for the expense which such
court shall determine;

(2)                                  Of amounts paid in settling or otherwise
disposing of a threatened or pending action, with or without court approval; or

(3)                                  Of expenses incurred in defending a
threatened or pending action which is settled or otherwise disposed of without
court approval.

3.                                       To the extent that Director/Officer has
been successful on the merits in defense of any proceedings referred to in
Sections III.1 or III.2 or in defense of any claim, issue or matter therein, he
shall be indemnified against expenses actually and reasonably incurred by him in
connection therewith.

4.                                       Except as provided in Section III.3,
any indemnification under this Agreement shall be made by this Corporation only
upon a determination in the specific case that indemnification of
Director/Officer is proper in the circumstances because he has met the
applicable standard of conduct set forth in Section III.1 or III.2, which
determination shall be made by:

(1)                                  A majority vote of a quorum consisting of
directors who are not parties to such proceeding; or

(2)                                  Approval or ratification by the affirmative
vote of a majority of the shares of this Corporation entitled to vote
represented at a duly held meeting at which a quorum is present or by the
written consent of holders of a majority of the outstanding shares entitled to
vote (for such purpose, the shares owned by the person to be indemnified shall
not be considered outstanding or entitled to vote hereon); or

2


--------------------------------------------------------------------------------




(3)                                  The court of which such proceeding is or
was pending, upon application made by this Corporation, Director/Officer or the
attorney or other person rendering services in connection with the defense,
whether or not such application by Director/Officer, attorney or other person is
opposed by this Corporation.

5.                                       Expenses incurred in defending any
proceeding shall be advanced by this Corporation prior to the final disposition
of such proceeding upon receipt of an undertaking by or on behalf of
Director/Officer substantially in the form attached hereto as Exhibit “A” and
incorporated herein by this reference, to repay such amount which repayment
shall not be required if the indemnification provisions of this Agreement take
effect.

IV                                    General Provisions

1.                                       Notices.  Any notice, request, demand
or other communication required or permitted hereunder shall be deemed to be
properly given when personally served in writing, when deposited in the United
States mail, postage prepaid, addressed to the Corporation at its head office
location or to Director/Officer at his last know address.  Either party may
change its address by written notice in accordance with this Section IV.1.

2.                                       Applicable Law.  This Agreement is to
be governed by and construed in accordance with the laws of the State of
California.

3.                                       Invalid Provisions.  Should any
provision(s) of this Agreement for any reason be declared invalid, void, or
unenforceable by a court of competent jurisdiction, the validity and binding
effect of any remaining portion shall not be affected, and the remaining
portions of this Agreement shall remain in full force and effect as if this
Agreement had been executed with said provision(s) eliminated.

4.                                       Entire Agreement.  This Agreement,
together with Exhibit “A” attached hereto and incorporated herein, contains the
entire agreement of the parties.  It supersedes any and all other agreements,
either oral or in writing, between the parties hereto with respect to the
indemnification covered hereby.  Each party to this Agreement acknowledges that
no representations, inducements, promises or agreements, oral or otherwise, have
been made by any party, or anyone acting on behalf of any parties, which are not
embodied herein.  This Agreement may not be modified or amended by oral
agreement, but only by an agreement in writing signed by the parties hereto.

5.                                       Benefit of Agreement.  This Agreement
shall inure to the benefit of and be binding upon the parties hereto and their
respective executors, administrators, successors and assigns.

6.                                       Arbitration.  In the event that any
dispute shall arise between the parties

3


--------------------------------------------------------------------------------




concerning the provisions of this Agreement or the performance of any part of
the obligations hereunder, or in the event of an alleged breach of this
Agreement by either of the parties hereto, and the parties are unable to
mutually adjust and settle same, such dispute may, at the option of
Director/Officer, be submitted to binding arbitration pursuant to the applicable
rules of the American Arbitration Association, and the decision and
determination of the arbitrators shall be final and conclusive.

7.                                       Attorneys’ Fees.  In the event of the
arbitration provided for in Section IV.6 hereof or any litigation between the
parties hereto with respect to the subject matter of this Agreement, the
unsuccessful party in such arbitration and/or litigation agrees to pay the
prevailing party therein all reasonable attorneys’ fees, costs and expenses
incurred therein by the prevailing party, in addition to any and all other
remedies or relief to which the prevailing party may be entitled, all of which
shall be included in and made a part of any judgment rendered in such
arbitration and/or litigation.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
and year first above written.

 

 

FIRST REGIONAL BANK

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

[Note: A list of applicable First Regional Bank directors and officers is set
forth on the last page of this Exhibit 10.2.]

 

4


--------------------------------------------------------------------------------




EXHIBIT “A”

UNDERTAKING

In consideration of the payment of expenses incurred in providing my defense in
that matter captioned                                          (the “Lawsuit”)
by                                         in accordance with the provisions of
that certain Indemnification Agreement between the Corporation and me
dated                 ,         (“Agreement”), I hereby undertake and agree to
repay any expenses so incurred and paid by the Corporation on my behalf in the
Lawsuit unless it shall be determined under the terms of the Agreement that I am
entitled to be indemnified as authorized in the Agreement.

IN WITNESS WHEREOF, I have hereunto subscribed by name this                 day
of                                  ,                 .

 

 

 

[Indemnitee]

 

5


--------------------------------------------------------------------------------




 

The following is a list of the names and titles of directors and officers of
First Regional Bank who are parties to an Indemnity Agreement:

Name

 

Title

 

 

 

Jack A. Sweeney

 

Chairman of the Board and Chief Executive Officer

 

 

 

Lawrence J. Sherman

 

Vice Chairman of the Board

 

 

 

Fred Edwards

 

A Director

 

 

 

H. Anthony Gartshore

 

President and a Director

 

 

 

Gary Horgan

 

a Director

 

 

 

Thomas McCullough

 

Executive Vice President, Chief Operating Officer and a Director

 

 

 

Richard E. Schreiber

 

a Director

 

 

 

Marilyn J. Sweeney

 

a Director

 

 

 

Steven Sweeney

 

Executive Vice President, General Counsel and a Director

 

 

 

Jeffrey Hahn

 

Executive Vice President

 

 

 

Dexter Kodama

 

Executive Vice President

 

 

 

Paul Maxwell

 

Executive Vice President, Trust Administration Services Division

 

 

 

Carolyn Nicholson

 

Executive Vice President

 

 

 

Elizabeth Thompson

 

Chief Financial Officer

 

 

 

James Wagner

 

President, Trust Administration Services Division

 

6


--------------------------------------------------------------------------------